Case: 17-60626      Document: 00514800011         Page: 1    Date Filed: 01/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 17-60626                             FILED
                                  Summary Calendar                    January 17, 2019
                                                                        Lyle W. Cayce
VILMA FRANCISCA MARQUEZ BENITEZ,                                             Clerk


                                                 Petitioner

v.

MATTHEW G. WHITAKER, ACTING U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 377 151


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Vilma Francisca Marquez Benitez, a native and citizen of Honduras,
petitions this court for review of the decision of the Board of Immigration
Appeals (BIA) dismissing her appeal of the denial by an Immigration Judge
(IJ) of her application for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). The BIA concluded that Marquez Benitez
failed to establish her eligibility for asylum or relief under the CAT because:


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60626    Document: 00514800011     Page: 2   Date Filed: 01/17/2019


                                 No. 17-60626

(1) she failed to show that the abuse she suffered at the hands of her father
was on account of her membership in a particular social group comprised of
“children of Julia Benitez Ramirez”; (2) she failed to show that she was a
member of a particular social group comprised of “married Honduran women
who are unable to leave their husbands”; (3) she failed to show that she was
kidnapped and threatened by Mara 18 gang members on account of her
imputed anti-gang political opinion; and (4) she failed to show that a public
official would likely acquiesce to future torture by the private actors that she
feared. The BIA’s determinations are supported by substantial evidence, and
the record does not compel a contrary conclusion. See Orellana-Monson v.
Holder, 685 F.3d 511, 518 (5th Cir. 2012); Sharma v. Holder, 729 F.3d 407, 411
(5th Cir. 2009); Tamara-Gomez v. Gonzales, 447 F.3d 343, 351 (5th Cir. 2006).
      The BIA also concluded that “married Honduran women who are viewed
as property by virtue of their status in a domestic relationship” and “female
heads of household who lack male protection” were not cognizable particular
social groups for purposes of asylum relief. Marquez Benitez fails to show that
the BIA’s determinations are erroneous. See Orellana-Monson, 685 F.3d at
518-19, 521-22. Marquez Benitez likewise fails to show that the BIA erred in
concluding that an unfulfilled threat and the vandalization of her store
following her work on behalf of the Honduran National Party did not constitute
past persecution, see Morales v. Sessions, 860 F.3d 812, 816 (5th Cir. 2017), or
that the record compels a conclusion that she had an objectively reasonable
fear of future persecution on account of her political opinion, see Lopez-Gomez
v. Ashcroft, 263 F.3d 442, 445 (5th Cir. 2001). Moreover, because the IJ’s
determination that Marquez Benitez failed to show the requisite nexus was
dispositive of the overall past persecution determination, she fails to show that
the BIA erred in concluding that the IJ was not required to make a specific



                                       2
    Case: 17-60626    Document: 00514800011     Page: 3   Date Filed: 01/17/2019


                                 No. 17-60626

finding as to whether she suffered past persecution. See Tamara-Gomez, 447
F.3d at 349.
      Marquez Benitez did not argue before the BIA, as she does here, that her
notice to appear was defective and rendered her removal order ultra vires.
Also, the BIA was not afforded an opportunity to address Marquez Benitez’s
arguments that it legally erred by: (1) applying the wrong standard of review
to various issues raised on appeal; and (2) requiring corroborating evidence of
her imputed anti-gang political opinion without affording her an opportunity
to obtain the evidence or explain why she could not reasonably have done so.
Therefore, Marquez Benitez failed to exhaust her administrative remedies as
to these issues, and we lack jurisdiction to consider them. See Omari v. Holder,
562 F.3d at 314, 320-21 (5th Cir. 2009).
      Finally, Marquez Benitez does not challenge the BIA’s conclusion that
she failed to establish her eligibility for asylum based on her membership in a
particular social group comprised of “individuals who report gang violence” or
that she was entitled to withholding of removal. She has therefore abandoned
these issues by failing to adequately brief them. See Soadjede v. Ashcroft, 324
F.3d 830, 833 (5th Cir. 2003).
      Accordingly, Marquez Benitez’s petition for review is DENIED IN PART
and DISMISSED IN PART for lack of jurisdiction.




                                       3